 1   PHILIP S. WARDEN (SBN 54752)
      philip.warden@pillsburylaw.com
 2   CECILY DUMAS (SBN 111449)
      cecily.dumas@pillsburylaw.com
 3
     PILLSBURY WINTHROP SHAW PITTMAN LLP
 4   Four Embarcadero Center, 22nd Floor
     San Francisco, CA 94111-5998
 5   Telephone:    415.983.1000
     Facsimile:    415.983.1200
 6

 7   Attorneys for Stephen A. Finn
     and Angelica de Vere
 8                             UNITED STATES BANKRUPTCY COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA
                                     SANTA ROSA DIVISION
10

11   In re
                                                 Case No. 17-10065-RLE
12   SVC,
                                                 CHAPTER 11
13                        Debtor.
                                                 (Jointly Administered)
14

15   SVP,

16                        Debtor.

17
     SVC and SVP,                                Adv. Pro. No. 17-01023-RLE
18                        Plaintiffs,
                                                 DEFENDANTS’ RESPONSE IN SUPPORT
19   v.                                          OF MOTION FOR (A) PARTIAL SUMMARY
                                                 JUDGMENT AND (B) DISMISSAL FOR
20                                               FAILURE TO STATE A CLAIM
     STEPHEN A. FINN and ANGELICA de
     VERE,                                       Date:       October 31, 2018
21
                      Defendants.                Time:       2:00 p.m.
22                                               Location:   1300 Clay Street
                                                             Oakland, CA 94612
23                                                           Courtroom 201
24
     TO THE HONORABLE ROGER L. EFREMSKY, UNITED STATES CHIEF
25
     BANKRUPTCY JUDGE, TRUSTEE, DEBTORS, AND ALL INTERESTED PARTIES:
26

27
                                                   -1-
28                 DEFENDANTS’ RESPONSE IN SUPPORT OF MOTION FOR (A) PARTIAL
                SUMMARY JUDGMENT AND (B) DISMISSAL FOR FAILURE TO STATE A CLAIM

Case: 17-01023      Doc# 26    Filed: 10/24/18    Entered: 10/24/18 13:50:48     Page 14835-0131-3657.v1
                                                                                         of 7
 1            In further support of their Motion for (A) Partial Summary Judgment and (b) Dismissal for

 2   Failure to State a Claim, filed on September 28, 2018 [Adv. Pro. Dkt. No. 22] (the “Motion”),

 3   defendants Stephen A. Finn (“Finn”) and Angelica de Vere (“de Vere”) hereby submit this response

 4   to the opposition thereto filed by the Trustee on October 17, 2018 [Adv. Pro. Dkt. No. 25] (the

 5   “Opposition”), and respectfully represent as follows. 1

 6   A.       Summary Judgment

 7            1.      The Trustee has not effectively opposed summary judgment with respect to the First

 8   and Second Claims for Relief. Fed. R. of Civ. P. 56(d) describes how that is done, but here the

 9   Trustee has not fulfilled its requirements or raised any justiciable issues of material fact.

10            2.      A court may defer considering a summary judgment motion, or deny it, if the

11   “nonmovant shows by affidavit or declaration that, for specified reasons, it cannot present facts

12   essential to justify its opposition.” Fed. R. Civ. P. 56(d). However, a party invoking Rule 56(d)

13   “bears the burden of showing ‘what facts [it] hopes to discover to raise a material issue of fact.’”

14   Terrell v. Brewer, 935 F.2d 1015, 1018 (9th Cir. 1991) (quoting Hancock v. Montgomery Ward Long

15   Term Disability Trust, 787 F.2d 1302, 1306 n.1 (9th Cir. 1986)). Moreover,

16            [c]ompliance with [Rule 56(d)] requires more than a perfunctory assertion that the
              party cannot respond because it needs to conduct discovery. In that regard, references
17
              in memoranda and declarations positing a need for discovery do not constitute a
18            proper motion under [Rule 56(d)]. Rather, the rule requires affidavits setting forth
19            with particularity: (1) why the party opposing summary judgment cannot respond;
              (2) the particular facts that the party reasonably expects to obtain in further discovery;
20
              and (3) how the information reasonably expected from its proposed discovery
21            requests could be expected to create a genuine issue of material fact that would defeat
22            the summary judgment motion.

23   Adams v. Allstate Ins. Co., 187 F. Supp. 2d 1207, 1213 (C.D. Cal. 2002); see also Tatum v. City and

24   Cty. of San Francisco, 441 F.3d 1090, 1100 (9th Cir. 2006) (“A party requesting a continuance

25   pursuant to [Rule 56(d)] must identify by affidavit the specific facts that further discovery would

26

27   1
         Capitalized terms not otherwise defined herein have the meanings ascribed to them in the Motion.
                                                      -2-
28                    DEFENDANTS’ RESPONSE IN SUPPORT OF MOTION FOR (A) PARTIAL
                   SUMMARY JUDGMENT AND (B) DISMISSAL FOR FAILURE TO STATE A CLAIM
Case: 17-01023         Doc# 26      Filed: 10/24/18     Entered: 10/24/18 13:50:48          Page 2 of 7
 1   reveal, and explain why those facts would preclude summary judgment.”). Failing to comply with

 2   these requirements “is a proper ground for denying discovery and proceeding to summary judgment.”

 3   Brae Transp., Inc. v. Coopers & Lybrand, 790 F.2d 1439, 1443 (9th Cir. 1986).

 4            3.       Here, the adversary proceeding was filed 15 months ago, and although no discovery

 5   has ever been requested formally, the Secured Creditors have always cooperated with the Trustee—

 6   including giving thousands of pages of support for their claims long before the Sale closing, and the

 7   fees and costs, and allowing the Trustee to have essentially unfettered access to the Secured

 8   Creditors’ CPA, records, and time sheets. The Trustee fails to say in his Opposition what would be

 9   revealed if a Rule 26 conference were held or discovery were allowed. The Opposition never says

10   the Trustee needs any depositions, nor identifies any documents he needs.

11            4.       Instead, the Trustee suggests (without support) that a motion to dismiss may be

12   procedurally improper before a Rule 26 conference is held. Yet, there is no such rule. Fed. R. Civ.

13   P. 56(b) very clearly states that, unless local rules state or the court orders otherwise, “a party may

14   file a motion for summary judgment at any time until 30 days after the close of all discovery.”

15   (emphasis added). 2 This includes summary judgment before discovery, Reflectone, Inc. v. Farrand

16   Optical Co., 862 F.2d 841, 844 (11th Cir. 1989), before filing an answer, Marquez v. Cable One,

17   Inc., 463 F.3d 1118, 1120 (10th Cir. 2006)), and even, in one instance, in violation of the court’s

18   Rule 16(f) pretrial scheduling order, Johnson v. United States, 460 F.3d 616, 619-620 (5th Cir. 2006)
19   (although the district court may impose time limits for filing motions pursuant to rule 16(f), “it [was]

20   uncertain whether the ‘case management dictates’ of rule 16(b) must necessarily prevail over the ‘at

21   any time’ dictates of rule 56(b), and not vice versa.”).

22        1. The First Claim for Relief

23            5.       There is no genuine issue of material fact that prevents the dismissal of the First Claim

24   for Relief, and the Trustee’s attempt to avail himself of a “‘rights reservation’ letter which was timely

25   made by counsel,” Opp. at 2:26-3:2, does not change this. Nowhere in his Opposition does the

26
     2
         Neither the Civil Local Rules nor the Bankruptcy Local Rules for the United States District Court for the
27       Northern District of California state otherwise.
                                                      -3-
28                    DEFENDANTS’ RESPONSE IN SUPPORT OF MOTION FOR (A) PARTIAL
                   SUMMARY JUDGMENT AND (B) DISMISSAL FOR FAILURE TO STATE A CLAIM
Case: 17-01023         Doc# 26      Filed: 10/24/18     Entered: 10/24/18 13:50:48          Page 3 of 7
 1   Trustee say it was his counsel who sent the rights reservation letter (because it wasn’t), or that he or

 2   his counsel joined in the reservation at the time (because they didn’t). Later, the Trustee mistakenly

 3   states that “the Debtors’ counsel specifically ‘reserved all rights’ against Mr. Finn in writing,

 4   specifying the very claims that are at issue.” Opp. 4:22-25. To the extent the Trustee is referring to

 5   the “rights reservation letter,” however, that was asserted by the Sullivans and not the Debtors, 3 and

 6   the Opposition does not now claim it was adopted at the time by either the Debtors or the Trustee.

 7   In any event, the Sullivans’ reservation certainly was not part of any objection to the Sale Motion or

 8   integrated into the Sale Order or otherwise aired before the Court before Mr. Finn was paid out of

 9   the Sale escrow (and the Opposition does not now claim otherwise).

10             6.      Although the Opposition attempts to distinguish Siegel v. Fed. Home Loan Mortg.

11   Corp., 143 F.3d 525 (9th Cir. 1998), by noting that no objections were filed by the trustee or debtor

12   in that case until after the claims there were paid, this attempt is unavailing. Siegel’s conclusion

13   holds “whether or not” objections were made. Id. at 532. Moreover, the differences pointed out by

14   the Trustee mean only that Siegel applies with all the more force here, where the adversary

15   proceeding (filed in July 2017) objected to Mr. Finn’s claims; upon his appointment (at the end of

16   August 2017) the Trustee succeeded to the objections asserted in adversary proceeding; the Sale

17   Order (in December 2017) authorized the Trustee to “satisfy all undisputed Affected Liens,” which

18   defined term included Mr. Finn’s liens; and upon the Sale closing (in January 2018), the Trustee paid

19   Mr. Finn’s claims from Sale proceeds as authorized by the Sale Order and anticipated by all the

20   relevant parties.

21             7.      In short, the Trustee was authorized to pay undisputed claims, so when he paid Mr.

22   Finn’s claims without objecting to doing so or reserving rights (either independently or by joining

23   the Sullivans), the Trustee indicated that he did not dispute them (i.e., the claims were allowed)

24   despite the prior assertion of the First Claim for Relief. For their part, neither the Debtors nor the

25   Sullivans objected to the Trustee paying Mr. Finn’s claims when the Trustee filed his Sale Motion,

26
     3
         John MacConaghy represented only Kelly and Ross Sullivan, never the Debtors, who have been represented
27       by Steve Olson and Michael Fallon. Also, the Sullivans’ reservation was asserted via e-mail, not a letter.
                                                       -4-
28                     DEFENDANTS’ RESPONSE IN SUPPORT OF MOTION FOR (A) PARTIAL
                    SUMMARY JUDGMENT AND (B) DISMISSAL FOR FAILURE TO STATE A CLAIM
Case: 17-01023         Doc# 26      Filed: 10/24/18      Entered: 10/24/18 13:50:48          Page 4 of 7
 1   or at the Sale hearing, or when the Court issued the Sale Order. The Debtors themselves did not

 2   object or reserve rights at the time of payment. Only the Sullivans purported to reserve rights at the

 3   time of payment (by sending an e-mail to the Secured Creditors, without bringing the matter to the

 4   Court)—and since that time, if it was ever effective at all, their reservation has been obviated by a

 5   formal objection that seeks to expunge Finn’s original claims as having been satisfied (rather than as

 6   being invalid ab initio). See Ch.11 Case Dkt. No. 310, filed March 16, 2018. As noted in the Motion,

 7   the Court has already acknowledged the correctness of this analysis when it recognized that WR’s

 8   claims (which were addressed in the Sale Order, at the Sale closing, and in the Sullivans’ reservation

 9   e-mail, in exactly the same manner as Mr. Finn’s claims) “were allowed claims as of January 10,

10   2018.” Order Regarding First Amended and Restated Objection to Claims 11 and 12 Filed By Winery

11   Rehabilitation, LLC [Dkt. No. 368].

12           8.      In sum, the Trustee does not raise any genuine issue regarding the relevant facts, and

13   the case law holds that allowed claims support a plea of res judicata in the face of later assertions of

14   reserved rights (which in this case were not even reserved by the Trustee, and the Sullivans have

15   since adopted a contrary position). For the reasons stated in the Motion, and because the Opposition

16   fails to raise any justiciable issues of material fact, the assertions contained in the First Claim for

17   Relief are indeed moot and the claim should be dismissed.

18        2. The Second Claim for Relief

19           9.      Defendants gratefully acknowledge the Trustee’s acquiescence to their motion for

20   summary judgment regarding the Second Claim for Relief. See Opp. at 3:3-11; id. at 5:11-19.

21   Defendants respectfully request, however, that any order on the Motion clearly reflect that any

22   adjudication in the Napa County case will have res judicata effect on any further proceedings in this

23   or any other Court.

24   B.      Failure to Allege Harm in the Third Claim for Relief

25           10.     In opposing the Defendants’ contention that the Complaint in the adversary

26   proceeding fails to allege a necessary element to support the Third Claim for Relief (viz., harm caused

27   by their purported conduct), the Trustee accuses the Defendants of making a “leap of logic.” Opp.
                                                 -5-
28                    DEFENDANTS’ RESPONSE IN SUPPORT OF MOTION FOR (A) PARTIAL
                   SUMMARY JUDGMENT AND (B) DISMISSAL FOR FAILURE TO STATE A CLAIM
Case: 17-01023       Doc# 26     Filed: 10/24/18     Entered: 10/24/18 13:50:48         Page 5 of 7
 1   at 6:2-4. However, even on a Rule 12(b)(6) standard, the plaintiff bears the burden of stating a prima

 2   facie claim. It is not the Defendants’ role to show (logically or otherwise) that their alleged conduct

 3   did not result in harm; it is the plaintiffs’ burden to plead the elements of the claim—which the

 4   plaintiffs in this adversary proceeding simply failed to do.

 5          11.     Even if the “troubling facts” alleged in the Complaint are conceded as true for

 6   purposes of the Motion, the mere fact that certain parties became employees and have contract claims

 7   against the estate hardly amounts in itself to harm to the estate. Perhaps recognizing the Complaint’s

 8   own jumping to conclusions, the Opposition seeks to augment those allegations now by pointing to

 9   “giant claims” allegedly arising from “enormously generous severance packages” supposedly

10   improperly granted by the Defendants to former employees, and by making unfounded and irrelevant

11   insinuations about Mr. Finn’s ulterior motives and control over other parties. Opp. at 6.

12          12.     The Trustee also complains that it is premature to dismiss the Third Claim for Relief

13   because he “inherited” this adversary proceeding, and allowed it to remain dormant only at

14   Defendants’ request and because he had been focused on “stop[ping] the bleeding” and selling the

15   winery. As the Trustee rightly notes, he accomplished his immediate priorities—back in January of

16   this year. We are now coming up on Halloween. Also back in January, the Trustee stated that he

17   had “investigated…the claims made by the Debtors, as debtors-in-possession, against Steve Finn and

18   Angelica de Vere in Adv. Proc. No. 17-01023,” and found them to be “nearly identical” to the claims

19   made by the Sullivans in the District Court Action. See Declaration of Timothy Hoffman, as Chapter

20   11 Trustee of the Bankruptcy Estates of Sullivan Vineyards Corporation and Sullivan Vineyards

21   Partnership, Regarding Defendants’ Motion to Transfer…, N.D. Cal. Case No. 17-cv-05799-WHO,

22   Dkt. No. 22.

23          13.     Even if the Trustee were to amend the Complaint, however, the reality is that he

24   cannot credibly allege harm, where among other things: no employees (and not simply the five

25   creditors at issue) had ever been hired with board authorization; the Articles and Bylaws do not

26   require board authorization; only three of the five even received written agreements; under the

27   circumstances, the Defendants are entitled to the Business Judgment Rule; and in any event any
                                                 -6-
28                   DEFENDANTS’ RESPONSE IN SUPPORT OF MOTION FOR (A) PARTIAL
                  SUMMARY JUDGMENT AND (B) DISMISSAL FOR FAILURE TO STATE A CLAIM
Case: 17-01023      Doc# 26      Filed: 10/24/18     Entered: 10/24/18 13:50:48        Page 6 of 7
 1   claims against Ms. de Vere and Mr. Finn are circular, in light of the indemnification provisions of

 2   the California Labor Code, the Bylaws, and/or a specific Indemnity Agreement.

 3                                            CONCLUSION
 4          WHEREFORE, the Defendants respectfully reiterate their request that the Court grant the

 5   Motion and enter an order dismissing this adversary proceeding and all claims therein, pursuant to

 6   Rule 56(a), and/or grant such other relief as the Court deems appropriate.

 7   Dated: October 24, 2018

 8                                            By     /s/ Philip S. Warden
                                                   Philip S. Warden
 9

10                                            Philip S. Warden (SBN 54752)
                                              Cecily Dumas (SBN 111449)
11                                            PILLSBURY WINTHROP SHAW PITTMAN LLP
                                              Four Embarcadero Center, 22nd Floor
12                                            San Francisco, CA 94111-5998
                                              Telephone:415.983.1000
13
                                              Facsimile: 415.983.1200
14                                            philip.warden@pillsburylaw.com
                                              cecily.dumas@pillsburylaw.com
15
                                              Attorneys for Stephen A. Finn
16                                            and Angelica de Vere
17

18
19

20

21

22

23

24

25

26

27
                                                   -7-
28                  DEFENDANTS’ RESPONSE IN SUPPORT OF MOTION FOR (A) PARTIAL
                 SUMMARY JUDGMENT AND (B) DISMISSAL FOR FAILURE TO STATE A CLAIM
Case: 17-01023      Doc# 26     Filed: 10/24/18     Entered: 10/24/18 13:50:48     Page 7 of 7
